Citation Nr: 0803615	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left biceps tear with tendonitis and impingement syndrome, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for multiple conditions 
including acute supraspinatus syndrome of the left shoulder, 
loss of grip, loss of strength, loss of use of the left hand, 
C-5 nerve impingement, neck pain, arthritis and osteoporosis 
secondary to the service-connected left biceps tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran withdrew his prior appeal 
for an increased disability evaluation for his service-
connected left biceps tear in March 2002.  The rating 
decision of January 2003 appears to consider this claim 
within the discussion for service connection for multiple 
conditions, even though it was not listed as a separate 
issue.  The veteran filed a notice of disagreement in March 
2003, and the statement of the case then identified the 
increased rating claim as a separate issue on appeal.  On the 
October 2003 VA Form 9, the veteran's representative 
indicated that the veteran wished to appeal his 30 percent 
disability rating for his left biceps tear and the denial of 
service connection for the aforementioned residuals.  As both 
of these issues are properly on appeal, the Board will 
proceed in the adjudication of these issues.

The veteran participated in a Decision Review Officer hearing 
in December 2003.  A transcript of that proceeding has been 
associated with the veteran's claims file.

In May 2006, the Board remanded this claim for additional 
development.  Such development having been accomplished, the 
veteran's claim is returned to the Board for adjudication.

Pursuant to an October 2007 motion and the Board's granting 
thereof in January 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran failed to report to VA examinations in 
October 2006; the veteran stated he did not receive 
notification of these examinations.

2.  The veteran was rescheduled for VA examinations in April 
2007; the veteran's wife called to inform the RO that the 
veteran was unable to travel.

3.  A VA note, dated in April 2007, indicated that the 
veteran's wife agreed to bring him in for his examinations; 
the veteran was rescheduled for new VA examinations in May 
2007; the veteran failed to report.

4.  The preponderance of the evidence does not support a 
finding that multiple conditions including acute 
supraspinatus syndrome of the left shoulder, loss of grip, 
loss of strength, loss of use of the left hand, C-5 nerve 
impingement, neck pain, arthritis and osteoporosis are the 
result of a disease or injury in service, nor are they linked 
to the veteran's service-connected left biceps tear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for left biceps tear with tendonitis and impingement 
syndrome, currently evaluated as 30 percent disabling, is 
denied.  38 U.S.C. § 501 (West 2002); 38 C.F.R. § 3.655 
(2007).

2.  Multiple conditions including acute supraspinatus 
syndrome of the left shoulder, loss of grip, loss of 
strength, loss of use of the left hand, C-5 nerve 
impingement, neck pain, arthritis and osteoporosis were not 
incurred in or aggravated by active military service and are 
not proximately due to, the result of or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1133, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in November 2002, June 2006 
and April 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  As discussed in 
further detail below, the April 2007 letter specifically 
informed the veteran what the possible repercussions would be 
if he failed to report for his scheduled VA examinations.  
The Board notes that the veteran was also provided with 
notice of how VA determines disability ratings and effective 
dates, compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  VA also scheduled the veteran for VA 
examinations on three separate occasions.  The veteran failed 
to report to all of them.  In the circumstances of this case, 
a remand would serve no useful purpose as the veteran has 
failed to provide good cause for his repeated failures to 
report to his scheduled examinations.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case. Further development and further 
expending of VA's resources are not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a veteran, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b) (2007).

Following the May 2006 Board remand, the veteran was provided 
notice of VA's obligations under the VCAA in a June 2006 
letter.  This letter informed the veteran that after the 
medical evidence requested by the Board had been received and 
associated with his claims file, VA would schedule him for a 
VA examination at the VA Medical Center (VAMC) nearest to 
him.  The VAMC would notify the veteran of the date and time 
of the examination.  The veteran was then scheduled for his 
VA examinations in October 2006.  The veteran failed to 
report.  The RO issued the veteran a letter in October 2006 
asking the veteran if he were willing to attend an 
examination in relation to his appeal.  The veteran responded 
in a letter dated in November 2006, stating that he did not 
receive notice of the October 2006 examinations, and that VA 
had sent notice to an incorrect address.  The Board notes 
however, that the October 2006 letter asking the veteran if 
he would reschedule, which had the same incorrect address, 
was clearly received by the veteran, as he responded to it.

A letter was sent in April 2007 to the veteran (to the 
correct address) informing him that VA would contact him to 
reschedule his examinations.  The letter specifically stated:

"If you can't keep the appointment, contact the 
medical facility as soon as you receive the 
appointment notice.  If you wish to reschedule, 
they will do their best to accommodate your 
schedule.  The telephone number to call will be 
on the appointment notice.  The law states that 
when a claimant, without good cause, fails to 
report for an examination or reexamination, the 
claim shall be rated based on the evidence of 
record.  Examples of good cause includes, but is 
not limited to, illness or hospitalization of the 
claimant, death of a family member, etc.  Without 
the examination, we may have to deny your claim, 
or you might be paid less than you otherwise 
would."

A report of contact, dated on April 19, 2007, indicated that 
the veteran's wife had called to cancel the veteran's 
examination appointments because the veteran could not 
travel.  A note in the claim file dated in May 2007 stated 
that the veteran's wife had agreed to bring the veteran in 
for his examinations.  The veteran was subsequently 
rescheduled for examinations on May 16, 2007.  The veteran 
again failed to report and did not provide good cause for 
doing so.

The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The RO and the VA Medical Centers 
scheduled the veteran for three examinations, provided notice 
of those appointments to the veteran, mailed to his address 
of record.  He was informed of the importance of the 
examinations and the potential consequences for not appearing 
for them.  His wife's report of contact in April 2007, 
demonstrates that he was capable of contacting VA, and had 
done so in the past.  

The record does not establish that the veteran has shown good 
cause for his failure to report for his scheduled 
examinations.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  See 38 C.F.R. 
§ 3.655 (2007).

Again, the regulation provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b) (2007).  Under these circumstances, the Board has no 
alternative but to deny the veteran's claim as a matter of 
law.  See 38 C.F.R. § 3.655 (2007).  The Board is cognizant 
of the veteran's complaints of an increase in his disability.  
The veteran remains free to file a new claim for an increased 
rating at any time.  The Board must emphasize that reporting 
for scheduled examinations is mandatory and that he should 
work with the local VA offices if there is a problem.

II.  Service Connection

The veteran alleges that multiple conditions, to include: 
acute supraspinatus syndrome of the left shoulder; loss of 
grip; loss of strength; loss of use of the left hand; C-5 
nerve impingement; neck pain; arthritis and osteoporosis, are 
secondary to the service-connected left biceps tear.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Further, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on 
the issue of secondary service connection, the record must 
show: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The veteran alleges that his multiple conditions are 
secondary to his service-connected left biceps tear.  He has 
not alleged that this diagnosis is directly related to 
service.  The Board notes that there is no evidence of any 
complaints of or treatment for the aforementioned conditions 
in service.  Thus, the veteran's claim fails on a direct 
basis.  See Hickson, supra.

With regard to secondary service-connection, the veteran has 
been diagnosed with acute supraspinatus syndrome of the left 
shoulder; loss of grip; loss of strength; loss of use of the 
left hand; C-5 nerve impingement; neck pain; arthritis and 
osteoporosis.  The veteran is also service-connected for a 
left biceps tear.  Thus, the first two elements of Wallin are 
accordingly satisfied.

In November 2000, the veteran was seen by a private physician 
with complaints of restricted range of motion of the left 
arm.  The examiner's impression was acute supraspinatus 
syndrome of the left shoulder.  Pain was noted on moving the 
left shoulder away from the body.  There was tenderness of 
deep pressure over the supraspinatus tendon due to the 
pressure of an injured tendon coming in contact or pressing 
upon the overlying acromial process when the arm was abducted 
within an arc of 60 to 120 degrees.  X-rays of the left 
shoulder revealed no obvious fracture or dislocation.  X-rays 
of the cervical spine revealed marked osteoarthritic changes.  
The examiner opined that the veteran's pain with radiation 
into the left upper extremity was perhaps secondary to a 
pinched nerve in the neck.  See private treatment record, 
John H. Paul, M.D., November 7, 2000.

Later in November 2000, the veteran underwent magnetic 
resonance imaging (MRI) of the cervical spine.  The results 
indicated impingement of the C5 nerve root with no herniated 
discs.  See Liberty Medical Center MRI report, November 24, 
2000.  A treatment note from December 2000 noted that the 
veteran's left bicep muscle was almost nonexistent.  The 
veteran suffered from pain and tenderness over the left upper 
extremity from the left shoulder to the fingers on the left 
hand.  See private treatment record, John H. Paul, M.D., 
December 13, 2000.

Private treatment records dated in February 2001 indicated 
that the veteran was treated for left shoulder and arm pain.  
The examiner noted that there was no obvious scarring on the 
left upper arm, but there was total loss of bicep muscle on 
the left side with tenderness.  Atrophy of the left hand and 
forearm muscles was noted and left hand grip was weak.  See 
private treatment records, G.S. Goud, M.D., February 5, 2001.

The veteran participated in a VA muscles examination in July 
2001.  None of the claimed conditions were addressed during 
this examination.  Treatment records from the VAMC in 
Cleveland and Wade Park in 2001 did not contain any reference 
to the claimed conditions.  Additionally, private medical 
treatment from Martin Mandel, M.D., in July 2001 did not 
relate to the veteran's current claim.

The only medical evidence of record that addresses the 
question of medical nexus, are the two VA examinations.

The veteran participated in a VA neurological examination in 
June 2002.  The examiner diagnosed the veteran with chronic 
limb pain secondary to soft tissue and/or left shoulder 
injury and degenerative cervical disc disease, etiologically 
unrelated to his chronic left limb pain, though possibly 
synergizing with it to increase pain.  It was noted that 
there was little connection between the left biceps injury 
and arthritis.  The examiner stated that a lower extremity 
injury could lead to an abnormal gait and accelerated lumbar 
arthritis, but an upper extremity injury would not cause 
cervical arthritis.  It was considered far more likely that 
the veteran's cervical disc disease reflected normal aging 
and was unrelated to the left biceps injury.  The veteran's 
history of steroid use for Addison's disease (unrelated to 
his service injury) could also have accelerated the veteran's 
vertebral degenerative changes.  

The examiner noted the veteran's power in the supraspinatus 
was "quite good" and even the left biceps delivered 
appreciable power.  The examiner could not determine the 
evidence that caused the veteran to be given a diagnosis of 
acute supraspinatus syndrome.  The etiology of the veteran's 
current complaints of loss of grip was obscure.  This was 
briefly mentioned in the veteran's service medical records by 
a physical therapist several months after the injury, but as 
no neurological examination was performed in service or for 
50 years after service, the etiology is unclear.  It was also 
noted that the veteran had no atrophy in the hand or forearm 
to indicate significant nerve damage.  The veteran's 
described sensory loss did not conform to any simple nerve or 
nerve root damage.

Overall, the examiner found that the veteran's major 
complaint was debilitating pain, which he claimed to be long 
standing.  Any superimposed disorders (peripheral neuropathy, 
cervical radiculopathy, carpal tunnel syndrome, etc.) may 
synergize with the veteran's original limb dysfunction to 
magnify that dysfunction.  However, none of these secondary 
conditions were likely to have been caused by the veteran's 
service-connected injury.  Since the veteran has never been 
treated with atypical pain agents (e.g. anticonvulsants, 
tricyclic antidepressants) it is unclear if his pain is truly 
intractable.  See VA neurological examination report, June 
12, 2002.

The veteran also participated in a VA joints examination in 
June 2002.  The examiner essentially summarized the condition 
of the left bicep, as indicated above.  The examiner 
diagnosed the veteran with a ruptured left biceps tendon with 
tendonitis and impingement syndrome.  It was noted that it 
was more likely than not that all of the veteran's shoulder 
symptoms were causatively related to the left shoulder 
injury.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the VA neurological 
examination of June 2002 to be the most persuasive.  The 
neurological examiner provided substantial reasons and bases 
for the conclusion that the veteran's current symptoms were 
not related to his original left biceps injury.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  While the Board notes that the VA joints examiner 
had access to the veteran's claims file, the examiner merely 
provided a conclusory statement without sufficient reasons 
and bases to support the opinion.

Additionally, the veteran failed to report to multiple VA 
examinations, as discussed above, which could have provided 
valuable evidence in his favor.

The only remaining evidence of record in support of the 
veteran's claim, is his own lay statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss in-service injury.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
disabilities are secondary to his service-connected left 
biceps tear.  There is not an approximate balance of 
evidence.  

ORDER

Entitlement to an increased disability evaluation for left 
biceps tear with tendonitis and impingement syndrome, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for multiple conditions 
including acute supraspinatus syndrome of the left shoulder, 
loss of grip, loss of strength, loss of use of the left hand, 
C-5 nerve impingement, neck pain, arthritis and osteoporosis 
secondary to the service-connected left biceps tear, is 
denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


